In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated July 3, 1996, which denied their motion to vacate an order of the same court, dated March 15, 1994, dismissing the complaint upon their default in appearing for argument of the defendant Michael Beckerman’s motion to compel discovery.
Ordered that the order is affirmed, with one bill of costs.
*562The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to vacate the order dismissing the complaint (see, Khavkin v Green Park Essex, 199 AD2d 468; Nadel v Breitfeld, 188 AD2d 645; Long Is. Trust Co. v PTI Intl. Corp., 166 AD2d 504; Chery v Anthony, 156 AD2d 414). Rosenblatt, J. P., Copertino, Krausman and Florio, JJ., concur.